Title: To Alexander Hamilton from Pierre August Adet, [25 August 1796]
From: Adet, Pierre August
To: Hamilton, Alexander


[New York, August 25, 1796]
the Minister plenipotentiary of the french Republic presents his best compliments and his grateful thanks to M. hamilton for the Letters of introduction he was kind enough to give to him, and is very Sory to be prevented by a previous Engagement to call upon him on Saturday next to dine according to his polite invitation.
the Minister before he leaves this city shall pay his Respects to Mr hamilton.
25 august 1796.
